Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), effective as of May
8, 2019 (the “Effective Date”), is entered into by and between GOPHER PROTOCOL,
INC., a Nevada corporation, having an address at 2500 Broadway, Suite F-125,
Santa Monica, CA 90404 (“Assignor”) and MOBIQUITY TECHNOLOGIES, INC., a New York
corporation, having an address at 35 Torrington Lane, Shoreham, New York 11786
(“Assignee”).

 

WHEREAS, Assignor and Assignee are parties to a Membership Interest Purchase
Agreement, dated as of May 8, 2019 (the “MIPA”), pursuant to which Assignor sold
to Assignee 49% of the membership interests of Advangelists, LLC, a Delaware
limited liability company (the “Company”). Capitalized terms used in this
Agreement and not otherwise defined shall have the meanings ascribed to such
terms in the MIPA;

 

WHEREAS, pursuant to the terms of the MIPA, Assignor and Assignee desire to
enter into this Agreement to provide for the (a) assignment to Assignee of all
of Assignor’s rights under that certain Promissory Note made by Glen Eagles
Acquisition LP (“GEAL”) to the order of Deepankar Katyal in his capacity as the
representative of the former members of the Company (the “Payee”) on December 6,
2019 in the original principal amount of $9,500,000 (the “Note”), a copy of
which such Note is attached hereto as Exhibit A,, which such Note and the
obligations thereunder was assumed by Assignor on May 8, 2019 pursuant to an
Assignment and Assumption Agreement by and between Assignor and GEAL (the “GEAL
Agreement”), and (b) assumption by Assignee of all of Assignor’s obligations
arising under the Note on and after the date hereof (the “Assumed Obligations”);

 

WHEREAS, upon execution of this Agreement, for the consideration exchanged
pursuant to the MIPA, Assignee shall assume all of the Assumed Obligations and
Assignor shall have no further obligations or liabilities under the Note.

 

NOW THEREFORE, in consideration of the foregoing recitals, the covenants and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
agree as follows:

 

1.                  Assignment and Assumption. Assignor hereby assigns,
transfers, and conveys to Assignee all of Assignor’s right, title and interest
in, to and arising under the Note and Assignee hereby accepts the same, and (b)
Assignee hereby assumes and agrees to be bound by all of the Assumed Obligations
arising under the Note.

 

2.                  Representations and Warranties of the Assignor. The Assignor
hereby makes the following representations and warranties to the Assignee as of
the Effective Date:

 

a.       The Assignor is a corporation duly organized, validly existing and in
good standing under the laws of the state of Nevada. The Assignor has full
corporate power and authority to enter into this Agreement and the documents to
be delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
the Assignor of this Agreement and the documents to be delivered hereunder and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Assignor.
This Agreement and the documents to be delivered hereunder have been duly
executed and delivered by the Assignor, and (assuming due authorization,
execution and delivery by the Assignee) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of the
Assignor, enforceable against the Assignor in accordance with their respective
terms.

 

b.       The execution, delivery and performance by the Assignor of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of limited partnership or other organizational
documents of the Assignor; (b) violate or conflict with any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to the Assignor;
or (c) conflict with, or result in (with or without notice or lapse of time or
both) any violation of, or default under, or give rise to a right of
termination, acceleration or modification of any obligation or loss of any
benefit under any contract or other instrument to which the Assignor is a party.
Except for the consent of Deepankar Katyal, no consent, approval, waiver or
authorization is required to be obtained by the Assignor from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by the Assignor of this Agreement and the consummation
of the transactions contemplated hereby.

 

 

 

 



 1 

 

 

c.       Assignor is not in default under, in breach of, or in receipt of any
claim of default or breach under, the Note or the GEAL Agreement. No event has
occurred which with the passage of time or the giving of notice or both would
result in a default or breach by Assignor under the Note or the GEAL Agreement
and, to the knowledge of Assignor, no breach or cancellation exists and there is
no threatened breach or cancellation by Payee under the Note.

 

d.       There are no actions, suits, proceedings or governmental investigations
relating to Assignor, the Note or the GEAL Agreement pending or, to the
knowledge of Assignor, threatened, or any order, injunction, award or decree
outstanding, against Assignor or against or relating to the Note or the GEAL
Agreement. Assignor is not in violation of any law, regulation, ordinance,
order, injunction, decree, award, or other requirement of any governmental or
other regulatory body, court or arbitrator relating to the Note or the GEAL
Agreement.

 

3.                  Representations and Warranties of the Assignee. The Assignee
hereby makes the following representations and warranties to the Assignee as of
the Effective Date:

 

(a)       The Assignee is a corporation duly organized, validly existing and in
good standing under the laws of the state of New York. The Assignee has full
corporate power and authority to enter into this Agreement and the documents to
be delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
the Assignee of this Agreement and the documents to be delivered hereunder and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Assignee.
This Agreement and the documents to be delivered hereunder have been duly
executed and delivered by the Assignee, and (assuming due authorization,
execution and delivery by the Assignor) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of the
Assignee enforceable against the Assignee in accordance with their respective
terms.

 

(b)       The execution, delivery and performance by the Assignee of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of the Assignee; or (b) violate or conflict with any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to the Assignee.
Except for the consent of Deepankar Katyal, no consent, approval, waiver or
authorization is required to be obtained by the Assignee from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by the Assignee of this Agreement and the consummation
of the transactions contemplated hereby.

 

6.                  Indemnification. The Assignee will indemnify and hold the
Assignor and its directors, officers, shareholders, members, partners, employees
and agents (each, an “Indemnified Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Indemnified Party may
suffer or incur as a result of or relating to any action instituted against the
Indemnified Party(ies) in any capacity, or any of them or their respective
affiliates, by Deepankar Katyal or any former member of the Company, with
respect to the Assumed Obligations (unless such action is based upon a breach of
such Indemnified Party’s representations, warranties or covenants under this
Agreement, including actions constituting fraud). If any action shall be brought
against any Indemnified Party in respect of which indemnity may be sought
pursuant to this Agreement, such Indemnified Party shall promptly notify the
Assignee in writing, and the Assignee shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the
Indemnified Party. Any Indemnified Party shall have the right to engage separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
except to the extent that (i) the engagement thereof has been specifically
authorized by the Assignee in writing, (ii) the Assignee has failed after a
reasonable period of time to assume such defense and to engage counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Assignee and the
position of such Indemnified Party, in which case the Assignee shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Assignee will not be liable to any Indemnified Party under
this Agreement (y) for any settlement by an Indemnified Party effected without
the Assignee’s prior written consent, which shall not be unreasonably withheld
or delayed; or (z) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to any Indemnified Party’s breach of any of
the representations, warranties, covenants or agreements made by such
Indemnified Party in this Agreement. The indemnity agreements contained herein
shall be in addition to any cause of action or similar right of any Indemnified
Party against the Assignee.

 

 

 

 

 



 2 

 

 

7.               Waiver. The Assignor acknowledges, agrees and affirms that such
Assignor does not possess, and hereby waives, any and all liability, claims,
demands, damages, costs, expenses, actions and causes of action, in law or in
equity (collectively, “Claims”), against Assignee or any of its affiliates,
heirs, successors or assigns with respect to the Note and the Assumed
Obligations.

 

8.              Rights of Parties. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to this Agreement and their
respective successors and assigns.

 

9.              Benefits. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

 

10.             Multiple Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

11.              Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by the internal law of the State of California without regard to the
choice of law provisions of any jurisdiction. Each party hereto irrevocably
submits to the exclusive jurisdiction of the courts located within Los Angeles
County, California for the purposes of any action or claim arising out of this
Agreement or any transaction contemplated hereby, and agrees to commence any
such action or claim only in such courts. Each party acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

12.              Further Assurances. Each of the parties hereto shall execute
and deliver such additional documents, instruments, conveyances and assurances,
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

13.              Headings. The paragraph headings of this Agreement are for
convenience of reference only and do not form a part of the terms and conditions
of this Agreement or give full notice thereof.

 

14.              Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.

 

15.              Entire Agreement. This Agreement and the other agreements,
documents and instruments referred to herein or contemplated hereby constitute
the full and entire understanding and agreement between the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties are expressly
canceled.

 

 

 

 



 3 

 

 

16.              Amendments. This Agreement shall not be amended, modified or
terminated except by a written agreement dated subsequent to the date of this
Agreement and signed on behalf of Purchaser and Seller.

 

17.              Representation by Counsel; Interpretation. The parties hereto
acknowledge that this Agreement has been prepared by Ruskin Moscou Faltischek,
P.C. (“RMF”), counsel for Assignee. The parties hereto further acknowledge that
RMF has not provided any tax advice or guidance to either of the parties hereto
with respect to the transactions contemplated herein. Assignor further
acknowledges that it has been afforded the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated
hereby and it has either done so or elected not to do so. Accordingly, any rule
or law or any legal decision that would require the interpretation of any
claimed ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived by the parties hereto. The provisions of
this Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto.

 

[Remainder of page intentionally left blank; signature page to follow]

 

 

 

 

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, Assignor and Assignees have executed this Agreement as of
the date first set forth above.

 

  ASSIGNOR:      

GOPHER PROTOCOL, INC.

              By: /s/

Name:

  Title: Authorized Officer       ASSIGNEE:       MOBIQUITY TECHNOLOGIES, INC.  
            By: /s/ Dean Julia   Name: Dean Julia   Title: Chief Executive
Officer

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

 

EXHIBIT A

 

NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

